Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objection
Claim 3 is objected to because of the following informalities:  it is unclear why the applicant calls capacitors 421, 521, 523 etc. frequency modulation circuit. Applicant has described these capacitors to perform tuning function of the coil. For examining purpose, it will be assumed that a tuning capacitor on a coil in the prior art can be equated to the claimed frequency modulation circuit. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “the preamplifier” lacks a proper antecedent basis.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “the frequency modulation circuits”, “the detuning circuit”, “the preamplifier” lacks a proper antecedent .  Appropriate correction is required.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Greim (US-2012/0223714-A1).
Claim No
Claim feature
Prior art
Greim (US-2012/0223714-A1)
1
A magnetic resonance imaging (MRI) radio frequency (RF) coil assembly, comprising: 

Greim discloses magnetic resonance imaging (MRI) radio frequency (RF) coil (5) assembly, cf. Figs. 1-4, comprising: 


one or more coils each of which includes a first end and a second end; and 
one or more coils (5) each of which includes a first end and a second end; cf. Fig. 1, and

one or more control circuits each of which electrically connects the first end and the second end of one of the one or more coil, wherein each of the one or more control circuits is configured to adjust, based on an input control signal, an operation of the coil that is electrically connected with the control circuit, and the one or more control circuits are located at different regions.
one or more control circuits (20) each of which electrically connects the first end and the second end of one of the one or more coil (5), wherein each of the one or more control circuits (20) is configured to adjust, based on an input control signal (S), an operation of the coil (5) that is electrically connected with the control circuit (20), and the one or more control circuits are located at different regions.

Operation of the coil 5 is adjusted by the signal S, because signal S causes the PIN diode 6 to be either in a conductive state or in a nonconductive state, this in turn detunes the coil or retunes to coil 5.

2
The MRI RF coil assembly of claim 1, wherein the operation of the coil includes 

3
The MRI RF coil assembly of claim 1, wherein one of the one or more control circuits includes: 
a frequency modulation circuit a first end of which electrically connects the first end of the coil; 
a detuning circuit a first end of which electrically connects a second end of the frequency modulation circuit, a second end of the detuning circuit electrically connecting the second end of the coil; a preamplifier a first input end of which electrically connects a third end of the detuning circuit, a second input end of the preamplifier electrically connecting a fourth end of the detuning circuit; the input control signal is inputted to the detuning circuit via the third end; the fourth end of the detuning circuit has a grounded connection; and an output end of the preamplifier is configured to output a radio frequency signal when the coil is in the tuned state.

Greim meets claim 3.
Greim discloses a frequency modulation (FM) circuit (with reference to Fig. 1, one of the of the two capacitors on the coil 5 which is not a part of the detuning/tuning circuit 40 can be equated to claimed FM circuit).

The above identified tuning capacitor in Greim is connected to at least one end of the coil 5.

Greim includes a preamplifier (50) which is connected to the coil (5) and tuning/detuning circuit 40.
The preamplifier (50) in Greim outputs an RF signal when it is in tuned state.
One end of the detuning circuit (40) in Greim is grounded via an inductor, cf. Fig. 1.

Greim discloses the input control signal (S) is inputted to the detuning circuit (40) as claimed.

Claim connections of various elements are met by Fig. 1. 
5
The MRI RF coil assembly of claim 1, wherein the control circuit includes: 
a first frequency modulation circuit a first end of which electrically connects the first end of the coil; 
a detuning circuit a first end of which electrically connects a second end of the first frequency modulation circuit; 
a second frequency modulation circuit a first end of which electrically connects a second end of the detuning circuit, a second end of the second frequency modulation circuit electrically connecting the second end of the coil; 
a preamplifier a first input end of which electrically connects a third end of the detuning circuit, a second input end of the preamplifier electrically connecting a fourth end of the detuning circuit; the 



Greim discloses a first frequency modulation circuit (one of the two capacitors, on the coil 5 which is not a part of the detuning/tuning circuit 40, can be equated to the claimed first frequency modulation circuit).

Greim discloses a detuning circuit (40) as claimed, cf. Fig. 1.

Greim discloses a second frequency modulation circuit (the other of the two capacitors on the coil 5 can be equated to the claimed second frequency modulation circuit).

Greim discloses a preamplifier (50) as claimed.
Input control signal (S) inputted to the detuning circuit (40).
Detuning circuit (40) is grounded via an inductor, cf. Fig. 1.

The preamplifier (50) in Greim outputs an RF signal. 
13
The MRI RF coil assembly of claim 1, wherein the control circuit includes: one or more frequency modulation circuits configured to adjust a resonance frequency of the coil assembly; a detuning circuit configured to switch a state of the coil assembly between a detuned state and a tuned state; and a preamplifier configured to output a radio frequency signal when the coil assembly is in the tuned state.
Claim 13 is met by Greim.

See treatment of claim 3 above which includes structural features of claim 13. 
Resonance frequency of the coil (5) is dependent on the capacitors placed on the coil (5) as shown in Fig. 1, where one of the capacitors is equated to a matching circuit.


Claim 1, 2, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Stormont (US-2019/0277926-A1).
Claim No
Claim feature
Prior art
Stormont (US-2019/0277926-A1)
16
A device for magnetic resonance imaging (MRI), comprising: 

Stormont discloses a device for magnetic resonance imaging (MRI), cf. Fig.1-12B, comprising: 


a coil assembly configured to receive an MR signal generated from a subject, including: 
Cf. Fig. 8 which shows a coil assembly (coil array 800).


one or more coils each of which includes a first end and a second end, at least two adjacent coils defining an overlapping region; and 

Cf. Fig. 8, which shows one or more coils (coil loops 802) as claimed.

Fig. 8 also shows plurality of coil loops and each of the coil loops 802 overlaps partially with a neighboring coil loop 802.

Fig. 8 in Stormont is very much like instant Fig. 12 which appears to depicts claimed overlapping feature of claim 16.


one or more control circuits each of which electrically connects the first end and the second end of each of at least a portion of the one or more coils,

Cf. Fig. 8 which shows a control circuit (coupling electronics 804).

The control circuit (coupling electronics 804) connects two ends of coil loop 802, cf. Fig. 8, also see other Figures which show further details of the coupling electronics.


wherein each of the one or more control circuits is configured to adjust, based on an input control signal, an operation of at least a portion of the one or more coils that electrically connects the control circuit, and each of the control circuit includes a plurality of electronic components, at least one electronic component electrically connected with one of the at least two adjacent coils is positioned outside the overlapping region.

The control circuit (804) includes a PIN diode 360 that couples and decouples the coil loop 802 thus changes an operation of the coil array 800.
 
1

Claim 16 includes all features of claim 1, see treatment of claim 16 as anticipated by Stormont above, for claim 1.

2

Control circuit (804) detunes the coil loop 802.

13
The MRI RF coil assembly of claim 1, wherein the control circuit includes: one or more frequency modulation circuits configured to adjust a resonance frequency of the coil assembly; a detuning circuit configured to switch a state of the coil assembly between a detuned state and a tuned state; and a preamplifier configured to output a radio frequency signal when the coil assembly is in the tuned state.
Claim 13 is met by Stormont.

Frequency modulation circuit (one capacitors 372a, 372b, 372c)
Detuning circuit (360). 
Preamplifier (362).
14
 The MRI RF coil assembly of claim 13, wherein the one or more frequency modulation circuits), the detuning circuit, and the preamplifier are integrated on a print current board (PCB).

See Fig. 8, where items 804 are shown to be printed circuit boards.
15
The MRI RF coil assembly of claim 1, wherein each of the one or more control circuits electrically connected with a coil is located in a region defined by another coil adjacent to the coil.
See Fig. 8.
17
The device of claim 16, wherein the control circuit includes one or more frequency modulation circuits, one or more detuning circuits, and one or more preamplifiers that are integrated on a print current board (PCB).
Claim 17 is met by Stormont.

One of the capacitors 372a, 372b, 372c can be equated to the claimed FM circuit.

Fig. 8 shows the control circuit (804) to be printed circuit board.


The device of claim 16, wherein: the one or more frequency modulation circuits are configured to adjust a resonance frequency of the coil assembly; the detuning circuit is configured to switch a state of the coil assembly between a detuned state and a tuned state; and the preamplifier is configured to output a radio frequency signal when the coil assembly is in the tuned state.

Claim 18 is met by Stormont.
The capacitors 372a, 372b, and 372c participates in resonance function.
Detuning circuit including the diode 



Claim 1, 2, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Yang (US-2018/0335491-A1).
Claim No
Claim feature
Prior art
Yang (US-2018/0335491-A1)
20
A device for magnetic resonance imaging (MRI), comprising: 

See “MRI system” in the text of Yang.

a coil assembly configured to receive an MR signal generated from a subject, including: 
MRI coil 900, cf. Fig. 9.

one or more coils each of which includes a first end and a second end; and 
One or more coils (970) have first end (974) and second end (976).

one or more control circuits each of which electrically connects the first end and the second end of each of at least a portion of the one or more coils, 
“MRI system” has one or more control circuits (“PIN diode control circuit”, cf. ¶ [0058])

wherein each of the one or more control circuits is configured to adjust, based on an input control signal, an operation of at least a portion of the one or more coils that electrically connects the control circuit, and 
PIN diode control circuit controls the PIN diode 91 using a signal to the PIN diode and an operation of the coil 970.

at least one of the one or more coils includes an electric conductor, the electric conductor including a metal fabric layer that includes a plurality metal wires crossed and connected with each other.

The coil (970) includes a conductor (outer conductor 940) which includes a plurality of metal wires crossed and connected with each other (outer conductor 940 is braided copper, ¶ [0060], ¶ [0061], braided copper includes a plurality of wires crossed and connected as claimed).
1

Claim 20 includes all features of claim 1, see treatment of claim 20 as anticipated by Yang above, for claim 1.

2

Control circuit in Yang detunes the coil 900.


The MRI RF coil assembly of claim 1, wherein the coil includes a support and an electric conductor that enfolds the support portion, the support portion including an insulating material, the support and the electric conductor being coaxial.
Yang Meets claim 10, as it discloses a coil 900 comprised of a conductor which is being coaxial (970, see the abstract and other places). 
11
The MRI RF coil assembly of claim 10, wherein the electric conductor includes a metal fabric layer including a plurality metal wires that are crossed and connected with each other.
See treatment of claim 20 and claim 1 above as anticipated by Yang. Claim 20 includes metal wires crossed and connected. 



Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Greim (US-2012/0223714-A1) in view of Biber (US-2013/0082707-A1)
As to claim 4, Greim discloses the MRI RF coil assembly of claim 3. Greim also discloses features of claim 4 such as a capacitor (the capacitor included in detuning/tuning circuit 40, Fig. 1), a first inductor (the inductor included within the detuning/tuning circuit 40) and a diode (6). However, Greim lacks a second inductor claimed in the claim (claim 4). Even though Greim lacks a second inductor, such an 
It would have been obvious to a person having ordinary skill in the art as of the filing date of the claim (claim 4) to modify Greim and add a second inductor as taught in Biber to arrive at the invention at hand so that the filtering of high-frequency signal can be improved.
Similarly, claim 6 is rendered obvious over Greim in view of Biber.


Allowable Subject Matter
Claims 7-9, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852